Citation Nr: 0800558	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  94-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
January 1975 and served as a member in the United States Air 
Force National Guard thereafter.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which effectuated the Board's January 2000 grant of service 
connection for dysthymia and assigned a 30 percent 
evaluation, effective April 1, 1991.  The veteran and his 
wife testified at an RO hearing in November 1993.  In August 
2002, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  Transcripts of the 
hearings are of record.

The Board denied the veteran's claim for an initial rating in 
excess of 30 percent for dysthymia in November 2002.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court) and in April 2006 the 
Court decided to set aside the Board's decision and remand 
for readjudication.

The Board has obtained the veteran's Vocational 
Rehabilitation records, as directed by the Court's remand, 
and has received a waiver from the veteran for RO 
consideration of the new evidence pursuant to 38 C.F.R. 
§ 20.1304.  Therefore, this case is ready for appellate 
consideration.  

As noted in the November 2002 Board decision, various 
documents of record allude to the veteran's unemployability, 
possibly due to service-connected disability (see September 
1997 letter from licensed psychologist).  The veteran has 
been granted a permanent and total disability rating for 
pension purposes, effective in July 1999.  However, the RO 
has not yet addressed the matter of a total rating by reason 
of individual unemployability due to service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action. Cf. Roberson v. Principi, 251 F.3d 1378, 
1384 (2001) (when an RO is considering a rating increase 
claim from a claimant whose schedular rating meets the 
minimum criteria of section 4.16(a) and there is evidence of 
service-connected unemployability in the claimant's claims 
file, evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for an individual 
unemployability rating).


FINDINGS OF FACT

The veteran's dysthymia is manifested by symptoms of social 
isolation, difficulties in maintaining relationships and 
employment, depression and anxiety, mental disorganization, 
some problems with hygiene, a past history of suicidal 
ideation, and a Global Assessment of Functioning (GAF) score 
range of 45 to 60.  


CONCLUSION OF LAW

From April 1, 1991, the criteria for an initial evaluation of 
50 percent, but no higher, for dysthymia have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 
3.102, 3.321, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9433 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is aware that the RO did not send the veteran 
specific letters as to the veteran's claim for an increased 
evaluation for dysthymia; however, the veteran has stated 
that he only has received treatment at VA for this 
disability.  Thus, the veteran has no responsibility to 
submit records pertaining to this issue, as VA has the duty 
to obtain the records.  At the August 2002 hearing, the 
veteran reiterated that his treatment had been at VA for all 
of his disabilities.  The RO has obtained the VA treatment 
records from the Fort Harrison, Montana, VA medical facility, 
which records are dated from 1993 to 2003, to include 
examinations and treatment conducted at private facilities 
for VA.  The veteran submitted additional records at the 
August 2002 Board hearing, stating that such records were not 
in the claims file. The Board has reviewed the claims file 
thoroughly.  The records that the veteran submitted at the 
hearing were already of record.  

Additionally, the veteran through his representative has 
demonstrated his understanding of the information necessary 
to substantiate an increased rating claim for dysthymia.  The 
veteran has consistently argued that his dysthymia is more 
severe than warranted by a 30 percent evaluation.  The 
veteran's representative has filed briefs and arguments 
before the Court.  Most recently in an August 2007 brief, the 
veteran's representative argued that the veteran's dysthymia 
warranted a rating higher than 30 percent and cited both the 
old and the new rating criteria for evaluating a dysthymia 
disorder.  This shows that the veteran and his representative 
had actual notice of the pertinent information relevant to 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  As 
such, the defect with regard to the lack of the notice, in 
this case, was non-prejudicial.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the dysthymia disorder, and afforded the veteran the 
opportunity to give testimony before the Board.  As directed 
by the Court remand, the Board also has obtained the 
veteran's vocational rehabilitation file.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Board granted service connection for dysthymia disorder 
in January 2000.  In May 2000, the RO effectuated this 
decision and assigned a 30 percent evaluation for dysthymia 
effective April 1, 1991.  The veteran appeals this action.  
His wife presented testimony in a November 1993 RO hearing 
that the veteran had become impossible to live with ever 
since his return from service and that it had become very 
stressful for her and their child.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

During the course of this appeal, the schedular criteria for 
rating mental disorders were revised effective November 7, 
1996.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change. See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Increased rating under the "old" criteria

Under the criteria for dysthymia and the respective 
evaluations prior to November 7, 1996, a 30 percent 
evaluation was warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the 30 percent evaluation was 
"qualitative" whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993).

In order to get the next higher 50 percent rating, the 
evidence must show that ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation is assigned when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996). 

VA hospital records dated from April 20, 1993 to May 3, 1993 
show the veteran's chief complaints were depression and 
multiple somatic complaints.  It was felt that the veteran's 
depression might or might not have predated his multiple 
musculoskeletal injuries; however, the latest exacerbation of 
back pain which limited his employment possibilities had 
certainly been a contributing factor.  He reportedly had been 
on Elavil before but stated that he became hostile on Elavil 
and did not want to continue taking that.  Due to his medical 
problems he had been unable to work and this had demoralized 
him and contributed to his chief complaint of depression, 
having marital difficulties, and anxiety.  There appeared to 
be some obvious psychomotor retardation upon admission.  The 
examiner found that the veteran had classic symptomatology of 
a depressive disorder, probably secondary to what had 
happened to him from a standpoint of being unable to work or 
be a productive person.  There were no restrictions upon his 
activities from a psychiatric standpoint upon discharge.

A November 1993 private psychological evaluation notes the 
veteran had a lack of interest in family and general numbing 
affect.  He was isolated from others and preferred to work in 
areas that required only himself.  He lived in a small town 
sparsely populated.  He had a flat affect and low emotional 
response to others.  He was divorced once and in a 
confrontational relationship with his current spouse.  He 
displayed a "doom and gloom" attitude with very little hope 
for the future.  He required medication for sleeping and had 
periods of rage, irritability, and outbursts of anger.  He 
had a difficult time concentrating and required longer than 
normal time to accomplish tasks.  He had a physiologic 
reaction when around moving bodies of water and large boats 
or ships; he became nauseous, agitated, lost equilibrium, and 
had sweats.  He also had suicidal ideation on many occasions 
and employment difficulties in numerous employment areas.  

A December 1993 VA examination report shows the veteran 
indicated that his Zoloft medication worked pretty well but 
he had problems concerning his ability to concentrate.  On 
mental status examination, his intellectual function was 
within normal limits.  His insight was somewhat guarded 
initially and his affect was restricted and blunted.  He 
indicated that he had not been suicidal since being on Zoloft 
but had been quite suicidal prior to admission.  He noted 
that the pain was getting to him and he just wanted to end it 
all.  His judgment was socially intact and he knew right from 
wrong.  He was confused about how to help himself.  He stated 
that the more he talked about it the worse it got so he just 
tried to hide from himself, which he indicated is not very 
good company for his wife.  He mentioned that he had problems 
being around people and had not been very sociable since his 
return from service.  He stated that it was hard to work 
around people; he had social uncomfortableness.  He 
reportedly worked another job for four years where he did not 
have to talk to people.  

From October 8, 1994 to October 19, 1994, the veteran was 
evaluated for vocational rehabilitation purposes.  The 
counseling record shows that the veteran enrolled in college 
in 1993 and was presently enrolled.  The veteran mentioned 
that he only had completed six to eight credits because he 
quit halfway through the first semester due to difficulty 
adjusting to his father's death and again during the second 
semester because of the depression he was experiencing and 
resultant marital difficulties.  He indicated that he still 
had occasional thoughts of suicide but not as strongly as in 
the past.  He denied any hallucinations, delusions, or 
thought disorders; but stated that his social activities were 
quite limited.  He indicated that because of the combination 
of depression and pain-related behaviors, he had substantial 
problems with attention and concentration.  However, he did 
not see this as impacting his ability to do work on 
computers.  On objective evaluation, the veteran exhibited 
appropriate hygiene and grooming with the exception of a 
prevalent odor of cigarette smoke.  He was very cooperative 
and open but quite verbose, rambling in conversation, and 
seemed to have difficulty staying on task.  Although his 
thoughts were coherent, they often became quite tangential 
and he would often get off track easily.  On psychosocial 
testing, the veteran evidenced substantial anxiety, 
irritability tension, and depression.  His feelings appeared 
to include fear, depression, and apathy.  Interpersonally, 
the veteran tested as an individual who tended to be 
seclusive, shy, and insecure in social situations.  His 
thought processes appeared to be characterized by 
worrisomeness and indecision.  Somatiziation, interjection of 
feelings, and repression appeared to be primary defense 
mechanisms.  His insight was very limited at that time and 
self-confidence was lacking.  The likelihood was in favor of 
poor judgment, confused thoughts, difficulty thinking 
logically, and strange beliefs.  Thoughts might further 
reveal mental disorganization, disorientation and problems 
with reality contact at times.  

An April 1995 counseling report shows the veteran indicated 
that he was struggling with his full-time course load and at 
that time only took one or two classes per day because of his 
mental disorders and other associated symptoms.  The examiner 
noted that a previous doctor found the veteran to be 
employable but that he had a difficult time interacting with 
others.  It was noted that the veteran's current difficulties 
with isolationism and dealing with social situations appeared 
to be a primary employment barrier.  The examiner found that 
the veteran's physical conditions and pain-related behaviors 
imposed substantial limitations; but even more significant 
was the impact that his emotional status and severe 
psychopathology would have on his abilities to perform the 
mental demands of work-related activities on a competitive, 
sustained basis.

A November 1, 1996 letter from a private physician notes the 
veteran was presently in a very reactive state and was 
exhibiting considerable tension, nervousness, and 
hypervigilence.  There was concern about suicidal ideation 
and the veteran had tremendous avoidance of other people, 
including any who might otherwise be able to help him.  His 
depression was of major proportions and was seen as recurrent 
and severe without psychotic features.  The schizoid 
personality that was demonstrated appeared to be a byproduct 
of his chronic stress disorder.  The Axis I diagnosis was 
major depression, recurrent, severe, without psychotic 
features.  The GAF score was 45, severe.  A May 1997 private 
psychological evaluation shows an Axis I diagnosis of major 
depression, recurrent, moderate, this time with psychotic 
features, however, and a GAF score of 55, moderate.

In July 1997, the veteran underwent an evaluation for 
vocational rehabilitation purposes.  On both days of 
evaluation, the veteran appeared to wear the same clothes and 
on the second day had a body odor.  He reportedly had to be 
told to pay attention and displayed an argumentative 
attitude.  In general, however, the veteran was cooperative.  
He understood oral and demonstrated directions, worked at a 
moderate to fast pace, stayed on task, and completed 
assignments without direct supervision.  An August 1997 
follow-up note indicates that the veteran's appointment had 
either been misscheduled or the veteran became confused; he 
became very angry with the secretary and told her to cancel 
all future appointments.

A September 1997 private psychological evaluation shows the 
veteran was growing stronger in his ability to cope with 
stress and currently demonstrated longer attention span and 
the ability to hold his thoughts together in a cogent 
fashion; but the examiner found that the veteran still was 
not sufficiently recovered to assume permanent full-time 
employment.

VA medical records dated from January 2000 to January 2003 
show continued findings of depression, anxiety, and dysthymia 
disorder.  A March 2001 record shows a GAF score of 60.  The 
veteran reported in January 2003 that during past treatments 
he had become violent and rageful when remembering events 
from service.

Resolving all doubt, the evidence demonstrates that the next 
higher 50 percent evaluation is warranted for the veteran's 
dysthymia.  The main difference between a 30 percent and 50 
percent evaluation is whether there is definite impairment in 
ability to establish or maintain effective relationships or 
industrial impairment, or considerable impairment in those 
areas.  As defined by the Court, definite is something in 
between moderate and large.  See Hood v. Brown, 4 Vet. App. 
301 (1993); VAOPGCPREC 9-93 (Nov. 9, 1993).  The veteran is 
shown to be isolative from others.  He has been divorced and 
presently has marital difficulties in his second marriage, 
including having a confrontational relationship.  He 
reportedly had to drop out of college at least once due in 
part to his depression.  Some medical examiners indicate that 
his psychological problems are shown to be a significant 
barrier to finding any permanent and sustainable employment, 
particularly his difficulties with isolationism and dealing 
with social situations.  Although his intellectual 
functioning was within normal limits, he was found to have 
difficulty thinking logically, strange beliefs, and possibly 
further mental disorganization, disorientation and problems 
with reality contact at times.  On the other hand, another 
physician found that the veteran was employable even though 
he had a difficult time interacting with others; and another 
physician found that there were no restrictions on his 
activities from a psychiatric standpoint.  However, on 
separate examination, another physician determined that his 
emotional status and severe psychopathology would have a 
significant effect on his abilities to perform the mental 
demands of work-related activities on a competitive, 
sustained basis.  Although physical disabilities were 
considered in this assessment (and this may not be considered 
in the evaluation at hand under 38 C.F.R. § 4.14), the 
veteran's psychological problems were considered to have the 
most severe impact.  Given the opinions of record that are 
both for and against the claim, as well as the vocational 
rehabilitation records, the Board finds that this evidence is 
essentially in equipoise as to whether there is considerable 
or "large" impairment in maintaining relationships and 
employment rather than moderate.    

The veteran's GAF score range from 45 to 60 also supports the 
criteria for a 50 percent evaluation for dysthymia.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47.  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job.)  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).  The GAF score range also reflects a 
degree from 30 percent to 50 percent.  As discussed above, 
the entire disability picture can now justify a 50 percent 
rating.   38 C.F.R. § 3.102.   

The evidence in this case is in favor or at least is equally-
balanced with respect to whether the criteria for the next 
higher 50 percent evaluation are warranted.  In this respect, 
all doubt is resolved in the veteran's favor and entitlement 
to a 50 percent evaluation is established.  38 C.F.R. 
§ 3.102.

A 70 percent evaluation does not apply, as the veteran's 
dysthymia is not shown to cause "severe impairment" in 
establishing and maintaining effective relationships or 
obtaining or retaining employment.  The veteran, as last 
noted, is married.  He also has the desire to work.  He 
indicated that he believes he can do computer-related work 
and has sought vocational training to accomplish his goals.  
In July 1997, he reportedly understood oral and demonstrated 
directions, worked at a moderate to fast pace, stayed on 
task, and completed assignments without direct supervision.  
While he has significant impairment due to his dysthymia, it 
is not so high as to be considered severe.  Rather, as 
discussed above, some evaluators have articulated that there 
is less than considerable impairment due solely to 
psychiatric disability.  In this case, with consideration of 
all the evidence, including the documented symptoms versus 
various assessments by the examiners, the Board concludes 
that the 50 percent rating is most accurate.  See 38 C.F.R. § 
4.130 (1995) (The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report in the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be).

Under the criteria in effect prior to November 7, 1996, the 
evidence supports the criteria for a 50 percent evaluation 
for dysthymia, but no higher.  38 C.F.R. § 4.3.

Increased rating under the "new" criteria

Effective November 7, 1996, the criteria for rating mental 
disorders were revised.

Under 38 C.F.R. § 4.130, Diagnostic Code 9433, a 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  Evaluation also 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The extent of social impairment 
is considered, but the rating cannot be assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b). 

The medical evidence effective November 7, 1996 does not show 
that the veteran meets the criteria for a 70 percent 
evaluation under the revised regulations for dysthymia.  The 
veteran is shown to have continued diagnoses of major 
depression with psychotic features, dysthymia, and anxiety.  
He also is shown to have continued difficulty in establishing 
and maintaining effective work and social relationships to 
some degree, as expected for this disability.  On evaluation 
in July 1997, he was shown to have neglected his personal 
hygiene.  He had displayed some argumentative attitude and 
had an angry outburst, particularly after there was some 
confusion on his appointment time.  As noted, a September 
1997 private psychological evaluation shows that although he 
had demonstrated some improvement in his attention span and 
coping with stress, he still was not sufficiently recovered 
to assume permanent full-time employment.  He also reported 
in January 2003 that during past treatments he had become 
violent and rageful when remembering events from service.  

While the evidence shows some of the criteria are met for a 
70 percent evaluation, particularly neglect of personal 
appearance and hygiene, none of the remaining criteria for 
the applicable time frame are met.  Rather, there are 
manifestations that show a lack of severity so as to justify 
a 70 percent rating.  For example, the veteran exhibits the 
ability to be cooperative.  Further, he also understood oral 
and demonstrated directions, worked at a moderate to fast 
pace, stayed on task, and completed assignments without 
direct supervision.  Although he has difficulty in 
establishing effective relationships, he is not shown to be 
unable to have a relationship as since the last evidence of 
record, he is presently married. Any suicidal tendencies were 
promptly addressed by his treating doctors, including by a 
change of medication.   It is important to point out that the 
symptoms recited in the criteria in the rating schedule are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In this case, the evidence more closely approximates 
the criteria for a 50 percent evaluation under the revised 
regulations for dysthymia.

As noted, the veteran's GAF score range of 51-60 also more 
closely approximates the criteria for a 50 percent rating, at 
most.  See DSM IV, American Psychiatric Association (1994), 
pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  The GAF score of 51-
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
GAF score range is consistent with the manifestations noted 
in the examination reports.    

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's dysthymia warranted a rating higher than 50 
percent.  In other words, the veteran's level of impairment 
due to his psychological disorder has been relatively 
consistent since 1991.  To the extent that the veteran's 
dysthymia ever warranted a rating lower than 50 percent, all 
doubt has been resolved in his favor and he has been assigned 
the higher rating.  Therefore, "staged ratings" are 
inappropriate in this case.

The evidence for the entire appeals period more closely 
approximates the criteria for a 50 percent rating for 
dysthymia.  To the extent that any further increase is 
denied, the preponderance of the evidence is against an 
initial evaluation in excess of 50 percent; and there is no 
doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 
57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for dysthymia in 
an April 2002 statement of the case.  

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
reportedly has limited education and job experience, and has 
applied for and received vocational rehabilitation training 
to better his chances at employment.  He was found by one 
physician to have significant barriers to employment due to 
his psychological impairment.  Another physician found, 
however, that he had no restrictions upon his activities from 
a psychiatric standpoint; and a third physician found that he 
was not unemployable due to his dysthymia.  He also has 
demonstrated his belief that he can obtain employment, 
particularly a computer job and has reportedly shown some 
improvement in achieving his employment goals.  While the 
veteran's dysthymia has a significant affect on his ability 
to obtain employment, he is in the process of receiving the 
relevant training.  The evidence does not rise to the level 
of marked interference with employment due to dysthymia that 
is not otherwise contemplated in the Rating Schedule.  
38 U.S.C.A. § 1155.  The evidence also does not show frequent 
periods of hospitalization for dysthymia, other than his 
periods of hospitalization in 1994 and 1997.  The current 
rating schedule adequately compensate the veteran for this 
level of impairment.  Generally, the provisions contained in 
the rating schedule will represent as far as can practicably 
be determined the average earning capacity resulting from 
disability. 38 C.F.R. § 3.321(a).

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to an initial evaluation of 50 percent, but no 
higher, for dysthymia is granted, subject to the rules and 
payment of monetary benefits.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


